t c memo united_states tax_court vision information services l l c irene correia tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date joseph galasso jr for petitioner greg okwuosah and robert heitmeyer for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court under sec_6226 to readjust partnership items adjusted by respondent following the parties’ concessions we must decide whether vision information services l l c vision sold or instead licensed certain intellectual_property to twentieth century fox foxvideo respondent determined and argues that vision licensed the property to foxvideo and hence that payments which vision received from foxvideo as to the transaction are taxable as ordinary_income petitioner argues that vision sold the property to foxvideo and hence that the payments qualify for capital_gain treatment petitioner concedes that the payments are ordinary_income if the property was licensed rather than sold we agree with respondent unless otherwise noted section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure findings_of_fact some facts were stipulated the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference we find the stipulated facts accordingly vision is a limited_liability_company the headquarters of which was in royal oak michigan when its petition was filed with the court for federal_income_tax purposes it is treated as a partnership and its members are treated as its partners vision was formed on date to provide certain services to users of a base software package software developed by a corporation named nordic information systems inc nordic the software helped track the movement of consumer goods between manufacturers and retailers the certain services to be provided by vision were data processing services referred to as third party service bureau services related to the software also on date vision and nordic entered into a software license agreement license agreement with respect to the software the license agreement stated in relevant part license grant and restrictions license subject_to the terms and conditions of this agreement nordic grants to vision and vision accepts an exclusive perpetual worldwide license to use copy modify and enhance the software source materials and manuals i to provide third- party service bureau services to various third parties and ii to sub-license the software to foxvideo to enable foxvideo to use the software to process its own data and the data of its affiliates ownership confidentiality and protection of software and other trade secrets nordic ownership of software this license is not a sale except as otherwise provided herein title and all proprietary rights patents trade secrets copyrights and trade marks to the software and any copy made by vision are held by nordic the software is copyrighted and is protected by united_states and international copyright laws nordic and vision on the same day also entered into an annual maintenance agreement under which nordic agreed to provide support and maintenance for the software and vision agreed to pay to nordic a fee in exchange for nordic’s on-call benefits and time and material services also on date vision and foxvideo entered into a distribution information services agreement vision agreement the vision agreement entitled vision to provide data processing services to foxvideo in connection with the software and described among other things the services to be performed the territories affected the terms of the agreement the scope of exclusivity and the prices for the services under the agreement the vision agreement stated in relevant part term the term shall commence as of date effective date and unless earlier terminated shall last five years foxvideo shall have an option to extend the term for an additional five-year period initial extension period on the following basis the terms in effect at the outset of the initial extension period including the exclusivity terms shall be the same as the terms in effect at the end of the first five year period except that foxvideo shall not be required to pay any additional license fee for the vision software license with respect to the initial extension period and such terms shall be subject_to adjustment during the initial extension period on the same basis as the initial terms during the first five- year period are subject_to adjustment as provided herein at the end of the initial extension period if any the vision agreement may be extended for successive additional five-year periods by mutual consent provided that a no additional license fee for any such additional extension period shall ever be payable by foxvideo and b vision’s exclusivity commitments for any such extension period shall be subject_to negotiation by the parties each 12-month_period of the term shall be referred to as a contract_year exclusivity a by foxvideo for so long as the vision agreement is in effect foxvideo shall procure information services for use in direct-to-store distribution of videocassettes in the united_states and canada exclusively from vision vision software license fee a vision software license i vision’s license from nordic the continuing existence and validity of vision’s license of the nordic software from nordic including all maintenance and related agreements collectively the nordic agreements shall be of the essence of the vision agreement ii grant of license vision shall grant or cause to be granted to foxvideo a worldwide non- exclusive non-transferable license vision software license to use on its own hardware or otherwise the vision software ie the software as modified by vision and any other software used by vision in providing the information services to foxvideo the vision software license shall have a term coextensive with the term of the vision agreement b license fee i payment of fee except as provided below foxvideo shall pay a license fee to vision in the aggregate amount of dollar_figure million payable as follows a dollar_figure million payable on signature of the vision agreement plus b dollar_figure million payable on each of the first four anniversary dates of the signing of the vision agreement ii reimbursement upon termination in the event that the vision agreement is terminated before the end of the term as a result of a default by vision foxvideo will receive a reimbursement of a portion of the license fee paid to the date of termination based upon an amortization of the license fee at the rate of dollar_figure million per year pursuant to the vision agreement foxvideo paid vision the referenced dollar_figure million payment in and the referenced dollar_figure million payment in on its form_1065 u s partnership return of income vision reported its receipt of the dollar_figure million payment as long-term_capital_gain income from a dollar_figure million installment_payment sale of exclusive rights know how on its form_1065 vision reported its receipt of dollar_figure of the dollar_figure million payment as long-term_capital_gain income and reported the rest dollar_figure as portfolio_interest income on date respondent mailed to petitioner a notice of final_partnership_administrative_adjustment fpaa for and respondent determined in the fpaa that both payments were taxable as ordinary_income because respondent determined they were received by vision as a license fee opinion the parties dispute whether vision sold or licensed to foxvideo the property underlying the dollar_figure million and dollar_figure million payments petitioner argues that vision sold this property to foxvideo in that petitioner asserts vision transferred to foxvideo the exclusive right to use the trade secrets and know-how embodied in the software for their useful_life of less than years respondent argues that vision licensed the software to foxvideo in that respondent asserts vision and foxvideo intended at the time of the pertinent agreements that the property would be licensed in exchange for a set fee and stated as much in those agreements we agree with respondent our decision turns on the intent of the parties to the pertinent agreements as ascertained as of the time that they entered into these agreements 378_f2d_595 5th cir we ascertain this intent primarily by construing the pertinent agreements id see also 303_f2d_567 1st cir affg tcmemo_1961_82 petitioner asserts on brief that respondent bears the burden_of_proof for by virtue of sec_7491 the parties however stipulated that petitioner bears the burden_of_proof as to both years because petitioner has not asked the court to vacate this stipulation and the record does not otherwise give us any reason to qualify change or contradict it we treat the stipulation as a conclusive admission by petitioner that petitioner bears the burden_of_proof for both years see rule e we read the license agreement to provide specifically that nordic was licensing the software to vision and that vision could sublicense the software to foxvideo the agreement for example granted vision an exclusive perpetual worldwide license to use the software and allowed vision to sublicense the software to foxvideo for its use the agreement also stated that the license to vision is not a sale that except as otherwise provided herein title and all proprietary rights patents trade secrets copyrights and trade marks to the software and any copy made by vision are held by nordic and that the software is copyrighted and is protected by united_states and international copyright laws petitioner makes no mention of these quoted statements or the fact that the parties to the license agreement went to great lengths to include them within that agreement nor does petitioner explain how vision could have sold the software to foxvideo when the software was not owned but merely licensed by vision indeed petitioner does not even rebut the fact that nordic licensed the software to vision and specifically acknowledges this fact when petitioner states that the license agreement resulted in vision’s having a license to use the software we also read the vision agreement to provide similarly that vision licensed and did not sell the software to foxvideo this agreement states that vision sublicensed the software to foxvideo and that vision would be receiving the dollar_figure million and dollar_figure million payments in dispute as a license fee this agreement also labeled the transaction underlying the payments a grant of license and referenced the license agreement as an integral part of the vision agreement by stating that the continuing existence and validity of vision’s license of the nordic software from nordic shall be of the essence of the vision agreement and that the vision software license shall have a term coextensive with the term of the vision agreement we conclude that the transaction was a licensing agreement and hence that the disputed payments are taxable as ordinary_income we have considered all arguments made by the parties as to this conclusion and have found those arguments not discussed herein to be irrelevant and or without merit we have not considered the alternative arguments which respondent made in the event that we were to conclude that the subject transaction was not a licensing agreement to reflect concessions decision will be entered under rule we also believe that the reimbursement provision of the vision agreement is more consistent with our finding of a licensing agreement as opposed to a sale whereas petitioner asserts that the useful_life of the subject property was less than years we find that the parties to the vision agreement believed at the time of that agreement that the property’s useful_life wa sec_5 years or more
